Section 3, Article XII of the Constitution provides that "The State Board of Education * shall have power to remove any subordinate school officer for cause, upon notice to the incumbent." No authority is given the Board to fill vacancies caused by removals from office by the Board.
School district trustees are under the Constitution elected biennially in each school district for terms of two years, and besides statutory duties, have under Section 10, Article XII of the Constitution, supervision of all the schools within the district. The Constitution does not appear to contemplate that officers provided for by the Constitution, shall be regarded as "subordinate school officers" who may be removed from office by the State Board of Education under Section 3, Article XII of the Constitution. Prior decisions of this Court sustain this view.
In Advisory Opinion to the Governor, 97 Fla. 705, 122 So.2d 7, it is held:
"Power to suspend members of the Board of Public Instruction * is exclusively an executive function, under Const. Art. 4, Sec. 15, in that term 'subordinate school officer' as used in Art. XII, Sec. 3, has no reference to constitutional or statutory officers appointed by Governor or elected by people." *Page 186 
"The term 'subordinate school officer' as used in Sec. 3, of Art. XII of the Constitution has no reference to constitutional or statutory officers appointed by the Governor or elected by the people. It was doubtless intended to apply to so-called school officers designated by the County or State Board of Education, such as supervisors and attendance officers."
See also State ex rel. Board, 98 Fla. 66, 123 So.2d 540.
Section 15 of Article IV of the Constitution provides that "All officers that shall have been appointed or elected, and that are not liable to impeachment, may be suspended from office by the Governor" for stated causes. "And the Governor, by and with the consent of the Senate, may remove any officer not liable to impeachment" for like causes. "The Governor shall have power to fill by appointment any office, the incumbent of which has been suspended." Trustees of school districts are officers who are elected under the Constitution and they are not liable to impeachment. Their suspension or removal from office appears to be governed by Section 15 of Article IV, and not by Section 3 of Article XII of the Constitution. The power of appointment conferred upon the Governor by Section 15, Article IV, to fill vacancies caused by suspensions from office is of itself complete and effective for filling a vacancy in the office of school district trustee until the next biennial election of school district trustees in the particular districts, if the suspended officer is not reinstated.
Section 15, Article IV, not only provides that all officers who are elected or appointed and who are not liable to impeachment, may be suspended by the Governor; but the section expressly authorizes the Governor to fill by appointment any office the incumbent of which has been suspended.
The provisions of Section 6, Article XVIII of the Constitution that "The term of office of all appointees to fill vacancies *Page 187 
in any of the elective offices under this Constitution, shall extend only to the election and qualification of a successor at the ensuing general election," has reference to the biennial election at which a successor to the officer may be chosen. Elections of school district trustees under Section 10, Article XII, are not special elections, but are biennial elections required by the Constitution, as are the biennial elections held under Section 9, Article XVIII, for the election of State and County officers, though the elections of school district trustees are not held on the same day that State and County officers are elected, and the qualifications of electors are different in the two classes of elections.
Municipal officers are not made a part of the State administrative system or of the school system. Their appointment or election or removal may be regulated by statute under Section 24 of Article III, and Section 8 of Article VIII of the Constitution.